Ron C. H. Cavness
State Auditor
Austin, Texas
Dear Sir:                 Opinion No. O-7077
                          Re:   'Whetherthe Texas Prison System
                                has authority to purchase small
                                tools, implements, working live-
                                stock and breeding livestock anti
                                pay for the same out of the "Pris-
                                on &dustrial Revolving Fund."
          We have received your request for our opinion on the hare-
inabove captioned matter and we quote from your letter as follows:

         "In connection with our audit of the Texas Prison
    System we would like your opinion on the following. The
    current Departmental Appropriation Act includes the
    following as the first 'rider' on the appropriation to
    the Texas Prison System:
            'For the purpose of efficiency and economically
            purchasing supplies and materials necessary for
            the operation and maintenance of the Prison
            System's shoe shop, print shop, garment factory,
            textile mill, sugar mill, canning plant, agri-
            cultural and livestock program, license plate
            plant, brick plant? tannery, and any other
            industry of the Prison System, and for the..
            processing, packaging and distributing the goods
            produced by the Prison Industries there is hereby
            reappropriated for each year of the biennium
            beginning September 1, 1945, the Prison Industrial
            Revolving Fund of 3 fty Thousand ($50,000.00)
            Dollars created by ehapter 403 (H.B.78)Acts of
            the First Called Session of the 44th Legislature
            and deposited in equal amounts in the First
            National Bank and the Huntsville National Bank
            in Huntsville, Texas, subject to and with the
            benefits contemplated in ~the provisions of said
            Act. The Prison Industrial Revolving Fund in
            the State Treasury and all deposits thereto
            during the biennium beginning September 1, 194.5,
            are appropriated for each year of the biennium
            and all withdrawals from the Prison Industrial
            Revolving Fund in the State Treasury made in
            carrying out said Chapter 403, shall be made on
            vouchers of the Prison System signed by the
Hon. C. ‘6. Cavness - Page 2

     General Manager and Auditor of the Prison System
     and approved by the State Board of Control and
     the State Comptroller. The Comptroller shall
     issue his warrants in payment of said vouchers,
     when properly signed and approved, out of any
     money in said Treasury Account.'
          "The Prison System is depositing all funds received from
     the sale of farm products and livestock in the Prison Industrial
     Revolving Fund - we are sure this is the correct procedure
     and as was intended by the Legislature.
          We wish to ask if in your opinion it is proper for the
     Prison System to purchase from the Prison Industrial Revolving
     Fund, under the 'agricultural and livestock program' specified
     in the above rider, the following: small tools, implements,
     working livestock, and breeding livestock."
           Section 6, Article 8'of the Texas Constitution reads as
follows:
          "No money shall be drawn from the Treasury but in
     pursuance of specific annropriationa made by law; nor
     shall any appropriation of money be made for a longer
     term than two years, except by the first Legislature
     to assemble under this Constitution, which may make the
     necessary appropriations to carry on the government
     until the assemblage of the sixteenth Legislature."
          We quote fran Senate Bill No. 317, Acts 49th Legislature,
1945, Reg. Ses., page 90 7, (which is the General Appropriation E&l1
for the Executive and Administrative Departments of State government),
as follows:
          "For the purpose of efficiency and economically
     purchasing supplies and materials necessary for the
     operation and maintenance of the Prison System's shoe shop,
     print shop, garment factory, textile mill, sugar mill,
     canning plant, agricultural and livestock progradl,license
     plate plant, brick plant, tannery, and any other industry
     of the Prison System, and for the processing, packaging
     and distributing the goods produced by the Prison Industries
     there is hereby reappropriated for each year of the biennium
     beginning September 1, 1945, the Prison Industrial Revolving
     fund of Fifty Thousand ($50,000.00) Dollars created by
     Chapter 403 (H.B. 78), Acts of the First Called Session of
     the 44th Legislature and deposited in equal amounts in the
     First National Bank and the Huntsville National Bank in
     Huntsville, Texas, subject to and with the benefits contem-
     plated in the provisions of said Act. The Prison Industrial
     Revolving Fund in the State Treasury,and all deposits there-
     to during the biennium beginning September 1, 1945, are
     appropriated for each year of the bieMiLUU and all with-
Hon. C. H. Cavness - Page 3

     drawals from the Prison Industrial Revolving Fund in the
     State Treasury made in carrying out said Chapter 403, shall
     be made on vouchers of the Prison System signed by the
     General Eanager and Auditor of the Prison System and approved
     by the State Board of Control and the State Comptroller.
     The Comptroller shall issue his warrants in payment of said
     vouchers, when properly signed and approved, out of any
     money in said Treasury Account."
          In view of the foregoing, it is the opinion of this depart-
ment that the Texas Prison System can legally make expenditures out
of the "Prison Industrial Revolving Fund" as is provided by the above
mentioned appropriation bill. There is an appropriation made for the
"purpose of efficiently and economically purchasing supplies and
materials necessary for the operation and maintenance of . . . . the
agricultural and livestock program" and we think that this provision
Includes expenditures for small tools and other items mentioned in
your letter; Therefore, it is our opinion that the Texas Prison
System is authorized to purchase and pay for small tools, implements,
working livestock and breeding livestock out of the nPrison Idustrial
Revolving Fund."
                                         Yours very truly,
                                    ATTORNEY GENERAL OF TZ.AS
                                    By    /s/ J. C. Davis, Jr.
JCD:ms:jrb                                    Assistant

APPROVED OPINION COIEITTEE
      BY WJF, Chairman
                                                     4, .i t)
                                APPROti FEB. 6, 194\(.'0'=
                                /s/ Carlos C. Ashley
                                FIRST AS%STANT
                                ATTORNXY GFX'ERAL    .'